Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154717(73)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  KERRY JENDRUSINA,                                                                                         Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 154717
  v                                                                 COA: 325133
                                                                    Macomb CC: 2013-003802-NH
  SHYAM MISHRA, M.D., and SHYAM
  MISHRA, M.D., P.C.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan State Medical Society to
  participate as amicus curiae and file an amicus brief in support of the application for
  leave to appeal is GRANTED. The amicus brief submitted on April 5, 2017, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 7, 2017
                                                                               Clerk